Pee Cueiam.
A careful consideration of the allegations challenged by plaintiffs’ motion reveals that the matters alleged are evidential or probative facts rather than ultimate or issuable facts, or that they constitute a narration of defendant’s contentions of law. Hence, they have no proper place in defendant’s pleading. They are deemed prejudicial. Daniel v. Gardner, ante, 249, 81 S.E. 2d 660. Plaintiffs’ motion should have been allowed in its entirety. It is so ordered.
Defendant’s pleading sufficiently alleges, in allegations not challenged, the ultimate or issuable facts upon which it bases its defense and counterclaim. Rulings as to competency of evidence and as to questions of law will be passed upon at the trial. The allowance of plaintiffs’ motion will have no bearing upon the decision of such questions by the trial judge.
Modified and affirmed.